Citation Nr: 1038211	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-03 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left elbow 
disability.

2.  Entitlement to service connection for left elbow disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in February 2005.  
A statement of the case was issued in January 2007, and a 
substantive appeal was received in February 2007.  The Veteran 
appeared at a September 2006 hearing before a Decision Review 
Officer (DRO).  A transcript is of record.    

On a form received in February 2007, the Veteran marked the 
appropriate box to indicate that he wanted a hearing before the 
Board at the RO.  A hearing was scheduled in October 2009.  
However, in an October 2009 memorandum, the Veteran's 
representative requested that the Veteran's hearing be 
rescheduled.  A hearing was rescheduled, but in a statement 
received in March 2010, the Veteran cancelled the hearing and 
requested that his claims folder be transferred to the Board for 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for left elbow 
disability was denied by a June 2003 rating decision; a notice of 
disagreement was received to initiate an appeal from that 
determination, but the Veteran did not complete an appeal by 
filing a timely substantive appeal.  

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left elbow 
disability has been received since the June 2003 rating decision.

3.  Chronic left olecranon bursitis is causally related to 
service.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision which denied entitlement to 
service connection for left elbow disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the June 
2003 denial of service connection for left elbow disability, and 
the claim of service connection for left elbow disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  Chronic left olecranon bursitis was incurred in service.  
38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The request to reopen the Veteran's claim for left elbow 
disability involves an underlying claim of service connection.  
Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from a disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 days or 
more of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 5108.  
New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence

A review of the records shows that a claim for service connection 
for left elbow disability was initially denied by the RO in 
September 1976, and again on subsequent occasions.  A June 2003 
rating decision again denied the claim.  The Veteran filed a 
timely notice of disagreement in December 2003, but failed to 
file a timely substantive appeal in response to an April 2004.  
The June 2003 rating decision therefore became final.  
38 U.S.C.A. § 7105.

The Veteran subsequently requested that the claim be reopened.  
By rating decision in January 2005, the RO reopened the claim, 
but denied the Veteran's claim based on the merits.  The present 
appeal ensued.  The Board notes that although the RO may have 
determined that new and material evidence was received to reopen 
the claim, the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the June 2003 rating 
decision consisted of the Veteran's service treatment records, 
private medical records, and a May 1982 VA examination.  The RO 
denied the Veteran's claim because service treatment records were 
negative for left elbow injury except by history.

Evidence received since the June 2003 rating decision includes 
lay witness statements, hearing testimony, and an undated excerpt 
entitled, Nonarticular Rheumatism by Giles G. Bole that provides 
that trauma is the most common cause of acute bursitis; an 
excerpt from The syndromes of bursitis by Baum J. Larsson LG that 
shows that bursitis may be secondary to trauma.  Other newly 
received evidence includes a June 2004 letter from Jerry L. 
Roberts, M.D., who stated that it is as likely as not the 
Veteran's current elbow disability is a result of trauma in 1966.  
There is also a May 2006 VA examination report that in which a VA 
examiner stated that it was quite obvious that the Veteran was 
having problems with the elbow of a similar nature in June 1981.

The Board finds that the newly received evidence relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
for service connection for left elbow disability; is neither 
cumulative nor redundant; and raises a reasonable possibility of 
substantiate the claim.  Accordingly, as new and material 
evidence has been received, the Board finds the claim of 
entitlement to service connection for left elbow disability is 
reopened.  38 U.S.C.A. § 5108.
  
Service Connection

The Veteran maintains that he injured his left elbow after a 
parachute accident in 1966 while in Special Forces training at 
Fort Bragg, North Carolina.  In support of his claim, he 
submitted an August 2005 statement from his brother who recalled 
that in December 1966 their mother noticed that his elbow was 
disfigured and swollen.  He said that the Veteran told them about 
the parachute accident and that the Veteran continued to have 
problems over the years.  The Veteran also submitted a September 
2005 statement from his wife, who reported that she began dating 
the Veteran I n1962 and that in 1966 he told her about a 
parachute accident in which he injured his left elbow.  She 
further reported that the Veteran's elbow has always troubled 
him.  

At the September 2006 DRO hearing, the Veteran testified that he 
was treated at Womack Army Medical Center after his injury.  The 
Board notes that the only service treatment records available 
were his entrance and exit examinations.  While a December 1967 
report of medical examination shows that the Veteran's upper 
extremities were clinically evaluated as normal, a December 1967 
report of medical history shows a notation in the physician's 
summary: "Swollen elbow after parachute accident.  Summer 
1967."  

The Veteran filed his initial claim of service connection for 
left elbow disability in March 1976.  The record does not show 
any prior VA compensation claims.  In the 1976 claim, the Veteran 
reported injuring his left elbow in a parachute accident in 1966 
at Fort Bragg.  

A June 1981 private treatment record from R.E. Chambers, M.D. 
shows that the Veteran  sustained an injury to his left elbow as 
a paratrooper in 1965.  The Veteran reported it was aspirated.  
The Veteran did not recall a brake in the skin, but did recall 
massive swelling following the injury.  It was noted that the 
Veteran did well with intermittent mild aching until about two 
weeks prior when he noticed a scab over the point of the elbow 
with increasing tenderness, some swelling, and dark brown 
material originating from the left elbow.  Upon physical 
examination, it was noted that there was some apparent bony 
prominence of the dorsum of the olecranon when compared with the 
right side.  Dr. Chambers observed that the Veteran had thickened 
olecranon bursa with a small scab over the central portion of it.  
Dr. Chambers further reserved that the elbow joint was 
unremarkable, and x-rays appeared normal.  He reported that the 
Veteran may have reinjured himself and developed a foreign body 
reaction or something of this nature.  The Veteran was seen for 
follow up appointments in July 1981. 

When the Veteran was afforded a VA examination in May 1982, post 
service, the Veteran reported reoccurring pain and lack of 
lifting strength for the last 10 years or so.  He reported seeing 
a doctor a couple of times, but the problem worsened during the 
last few years.  Upon physical examination, the VA examiner 
observed that the Veteran's range of motion of the left elbow was 
normal, the olecranon bursa was thickened.  He noted that there 
was no effusion and no crepitus.

A November 2003 VA treatment record references a history of 
chronic pain in the left elbow since the 1960's.  The Veteran 
told the examiner that his elbow would stiffen and pop out of 
joint whenever he tried to straighten out his arm.  He reported 
pain and swelling.  

As noted above, the Veteran submitted excerpts of medical 
articles that provided that trauma causes bursitis.

The Veteran also submitted a June 2004 letter from Dr. Roberts, 
who reviewed November 2003 x-rays.  Dr. Roberts noted that the 
Veteran had early degenerative joint disease of the humeral-ulnar 
joint on the lateral view, and had modest spur of the olecranon, 
which appeared to him to be secondary to old trauma.  He stated 
that the fluid, swelling, bursitis with fibrous bodies is a 
chronic disability and would be secondary to an old injury.  He 
explained that the fibrous bodies form because of the old injury, 
which irritates the bursa.  He stated that the Veteran's history 
is certainly authenticated by the x-rays and physical findings 
that are compatible with an injury to the left elbow in the 
summer of 1966.  Dr. Roberts noted that this has become a chronic 
problem.  It appeared to Dr. Roberts that it is as likely as not 
that the Veteran's current disability is a result of trauma in 
1966 as reported by the Veteran.  He stated that it is accepted 
knowledge of medical principles that trauma injuries do in fact 
cause chronic bursitis, particularly with the fibrous bodies 
present.

The Veteran was afforded a VA examination in May 2006.  After 
interviewing and examining the Veteran, and after reviewing the 
Veteran's claims file, the VA examiner was not able to provide an 
opinion without resorting to mere speculation.  The VA examiner 
noted the December 1967 discharge examination that showed that 
the Veteran injured his left elbow in the summer of 1967, that 
there is no mention of any treatment regarding left elbow 
bursitis or any other injury, and that there was no evidence of 
treatment at a hospital in the Veteran's claims file. Thus, this 
made it difficult for the VA examiner to make a clear-cut 
connection of the Veteran's chronic left elbow bursitis at the 
time of his active duty status.  He did mention that it was quite 
obvious that at least the Veteran was having problems with the 
elbow of similar nature in June 1981, and that the November 2003 
VA examination shows that the Veteran has left elbow bursitis.  
The VA examiner noted that the Veteran's presentation seemed to 
be genuine in that he has had recurrent acute episodes of 
bursitis of olecranon bursa and with some chronic bursitis in 
between.  

After reviewing the totality of the evidence under a merits 
analysis, the Board finds that service connection for chronic 
left olecranon bursitis is warranted.  The claimed injury is in 
fact referenced in a December 1967 service record and is further 
supported by lay statements from family members.  There is also 
no reason to doubt the Veteran's credibility as to the accident.  
The fact of the inservice injury is therefore established.  The 
question now becomes whether the current bursitis is causally 
related to the injury. 

The Veteran has consistently reported pain since the 1966 injury.  
Again, this is supported by a statement from the Veteran's 
spouse.  The fact that the Veteran filed a claim in 1976 and 
again over the years also shows that he has in fact had 
continuing problems since at least 1976.  The Board is therefore 
left with a ten year gap between the injury itself and the first 
claim.  The medical literature and the opinion of Dr. Roberts are 
to the effect that such an injury could very well result in 
chronic bursitis.  The Board believes that these items of 
positive evidence weigh equally with the negative evidence in 
this case.  Resolving all doubt in the Veteran's favor, the Board 
finds that service connection is warranted. 

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case since there is no detriment to the 
Veteran as a result of any VCAA deficiency in view of the fact 
that the full benefit sought by the Veteran is being granted by 
this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  The Board notes that RO 
letters in August 2004 and September 2006 informed the Veteran of 
the manner in which disability ratings and effective dates are 
assigned.  The RO will take such actions in the course of 
implementing this grant of service connection, and the Veteran 
may always file a timely notice of disagreement if he wishes to 
appeal from those downstream determinations. 
 

ORDER

New and material evidence has been received to reopen a claim of 
entitlement to service connection for left elbow disability.  
Entitlement to service connection for chronic left olecranon 
bursitis is warranted.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


